Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-15-00524-CR

                                    Austin PRINCE,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 432473
                         Honorable Scott Roberts, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 13, 2016.


                                            _____________________________
                                            Patricia O. Alvarez, Justice